PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/647,528
Filing Date: 27 May 2015
Appellant(s): VILAIN et al.



__________________
Robert C.F. Perez (Reg. No. 39,328)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
The 35 USC § 112(b) rejection of claim 22 for the language “for accessing, based on the level of access provided to the customer from among a plurality of levels of customer access, at least part of the map of glass attributes” in paragraph 28 of the Office action dated 12/24/2020 is withdrawn.

(2) Response to Argument

	Appellant’s Argument (A)(2)
	Regarding the rejection of claim 22 under 35 USC 112(b) for  the limitation of “an identifier device configured to identify” invoking 112(f) while the written description fails to disclose the corresponding structure, material, or acts for performing the claimed function, appellant states that the specification describes the identifier as a bar code, RFID chip, or other identifier, and states that the paragraph 23 of the application as filed discloses that the “marking of the identifier is for example carried out with ink or laser.” (See Appeal Brief, p. 7). Appellant also identifies paragraphs 76 and 78 as describing marking of the defects with ink or laser, and identifies original claim 10 as reciting marking “with a laser.” 
	Examiner notes, however, that the claim recites “an identifier device configured to identify each of a plurality of sheets of glass with an identifier.” Therefore, the “identifier device” is distinct from the “identifier,” and the “identifier device” is used to “identify” the sheets of the glass with an “identifier.” Paragraph 23 of the published specification discloses examples of identifiers, such as a bar code or an RFID chip, but not disclose any structure that corresponds to an “identifier device.” Although paragraph 23 states that “[t]he marking of the identifier is for example carried out with ink or laser,” and paragraph 76 of the published specification states “marking the defects with ink or laser,” neither of these paragraph disclose the structure or device that performs the marking using the ink or laser. In other words, the device that would be required to identify or mark the glass using the ink or laser would correspond to the claimed “identifier device,” and the specification does not disclose such a device and its structure. Therefore, the specification does not disclose the corresponding structure, material, or acts for performing the claimed function.

	Appellant’s Argument (B)
	Regarding the rejection of the claims under 35 USC 101, appellant states that the claim recites “identifying, using an identifier device, each of a plurality of sheets of glass with an identifier,” which transform each sheet of glass into a different state by placing an identifier on the sheet of glass, and “generating, using a first scanner, a map of glass attributes for each of the plurality of sheets of glass,” which is not merely organizing information into a catalog. Appellant further cites claim 11, which recites that the scanner records a position and type of each defect, and states that the “generating” step is related to measuring physical properties of a physical object, and not an abstract task, does not relate to managing commercial interactions, and does not merely use a computer as a tool to automate or implement an abstract idea. 
	Examiner notes, however, that identifying the sheets of glass with an identifier does not transform the sheets of glass because it only involves placing an identifier, such as a number or code, on the sheet of glass. This is similar to writing information on a sheet of paper, which does not transform the paper. Additionally, the step of “generating, using a first scanner, a map of glass attributes for each of the plurality of sheets of glass,” only involves creating a catalog or listing of the attributes of product, which in this case are sheets of glass. But for the use of a scanner, this step would read on a person observing defects of sheets of glass and listing them in a notebook. The scanner is a tool used to automate this process so that the information can be input into a computer rather than a notebook. The claim does not recite any improvement to the scanner or to the technology of scanning glass, but only uses this scanner to create the “map” or catalog/listing of defects of the sheets of glass. The additional detail added in claim 11 includes scanning each of the plurality of sheets of glass using the scanner and recording a position and type of each of the defects in the database. This further elaborates on how the “generating” step is performed, but does not add anything beyond the abstract idea because the step of scanning the sheets of glass only automates the otherwise manual activity of observing defects in sheets of glass, and the step of recording information about the defects in a database automates the otherwise manual activity of listing these defects in a notebook. 
	Additionally, claim 1 recites the steps of “identifying . . . each of a plurality of sheets of glass with an identifier,” “generating ... a map of glass attributes for each of the plurality of sheets of glass” “associating ... the map of attributes of each of the plurality of sheets of glass with the identifier of a corresponding each of the plurality of sheets of glass, wherein the map of glass attributes comprises a size of a defect, a position of a defect, a type of a defect, density of defects, or a severity criterion of a defect, or any combination thereof,” “storing the map of glass attributes of each of the sheets of glass . . .,” “providing . . . a customer with a level of access to information . . .” and “providing . . . access to at least part of the map of glass attributes of sheets of glass selected from among the plurality of sheets of glass, wherein the access is based on the level of access provided to the customer from among a plurality of different levels of customer access.” These steps describe a process for gathering and organizing information regarding a product in a catalog or database for access by a customer based on the customer’s level of permission. But for the use of an identifier device, first scanner, computer system, and database to perform these steps, this process is directed to managing commercial activities such as sales activities, which is an abstract idea grouped within the “certain methods of organizing human activity” grouping of abstract ideas.

Appellant further states that the claim is integrated into a practical application, and compares the claim to claim 1 of Example 42 of the 2019 PEG to state that in the present claim, the additional elements including generating, using a first scanner, a map of glass attributes, associating the map with a corresponding specific glass sheet, and providing remote access in a controlled way. Appellant states that the practical application is scanning and mapping defects, and then providing the scanned and mapped information to customers based on access levels provided to the customers, which is a technical solution to protecting confidential data from being accessed, as well as limiting bandwidth use to only that information that is relevant to customer having particular access levels. Appellant further identifies claim 17 as reciting an additional physical act to be performed, claim 19 as reciting a second scanner which involves a particular machine, and claim 20 as reciting a step involving manipulating a particular article by arranging the individual sheets of glass into a stack of glass.
The present claims differ from Example 42 because the claim in Example 42 allows users to provide updated information in a non-standardized format, and the content server converts it to a standardized format, generates a notification that includes the updated information, and provides it to all the users. This overcomes a problem caused by the fact that different medical providers use a variety of hardware or software platforms to store patient records, by allowing the information to be provided in a variety of non-standard formats, but to also be standardized and automatically provided to all the users in a standardized format. However, the present claims do not provide a practical application of the abstract idea because scanning and mapping defects, and then providing the scanned and mapped information to customers based on access levels provided to the customers, is a process that involves gathering information about characteristics of products, associating this information with an identifier for each product, storing this information in a catalog or list, and then allowing a customer to access this information according to their level of permission to access the information.  As described above, this process is an abstract idea it is a process for gathering and organizing information regarding a product in a catalog or database for access by a customer based on the customer’s level of permission. The features of generating a map of glass attributes, associating the map with a corresponding specific glass sheet, and providing remote access in a controlled way are not additional elements, but are part of this abstract idea. The use of an identifier device, first scanner, a computer system, and a database to perform these steps can be considered additional elements. However, these additional elements do not provide a practical application of the abstract idea because the identifier device, scanner, computer system, and database perform the acts involved in carrying out the abstract idea, and are therefore only tools used to automate and/or implement the abstract idea. Although the claims recite that access is provided to the map of glass attributes based on the level of access provided to the customer, this recites providing customers access to information about the products according their permission to access such information at a high level, and does not provide any technical details that solve a technical problem related to controlling access to databases or the way data formats are handled by computers such as in Example 42. Therefore, the claim does not provide a practical application or significantly more than the abstract idea.
Claim 17 recite an act of “applying by a coater, a coating on each of the plurality of sheets of glass.” This reads on an act performed by a person and neither the claims nor the specification define the “coater” or identify whether it is a device or a person. Appellant states that claim 19 recites a second scanner, but claim 19 does not recite any scanner. The claim recites a step of “reading by a reader of a customer the identifier…and retrieving from the database a map of attributes….” The acts performed in claim 19 involve reading an identifier off the glass sheet and looking up information about the glass sheet in the catalog or database. This further describes the abstract idea, and although neither the specification nor the claims define what a “reader” is, if it is assumed to be hardware the use of the reader in the claim is only as a tool to automate the abstract idea by reading the identifier. However, claim 18 recites “a second scanner,” and it appears appellant’s argument regarding claim 19 may be directed to claim 18. Even so, the second scanner in claim 18 is used to obtain information about the glass sheets similar to the first scanner of claim 1, and does not provide a practical application or significantly more than the abstract idea because scanning the sheets of glass only automates the otherwise manual activity of observing defects in sheets of glass. Claim 20 recites arranging the plurality of sheets of glass as a stack of sheets of glass. This also reads on act performed by a person and only involves organizing sheets of glass in a stack, which is equivalent to arranging products in a store or warehouse. This does not provide a practical application of the abstract idea of claim 1, nor significantly more than the abstract idea of claim 1. Therefore, the dependent claims also do not provide a practical application or significantly more than the abstract idea.

	Appellant’s Argument (C)
Regarding the rejection of the claims under 35 USC 103, appellant states that Bertranou does not generate attributes for a plurality of items, because the labels of Bertranou are not attributes generated by Bertranou’s device or method, but merely reflect the fact that a particular manufacturer is vouching for the authenticity of the items, and are not reflective of any attribute of the product. Appellant states there is no step of measuring or gathering any information regarding the item. 
Examiner notes that Bertranou discloses that item information is assembled and then used to produce the label-item database (Bertranou ¶¶ 65, 67). Therefore, Bertranou generates attributes for a plurality of items as it discloses assembling item information, as the item information corresponds to attributes of the items. Examiner further notes that the claim does not require measuring or gathering any information, but only requires generating a map of glass attributes, and Bertranou is cited for generating attributes of items. Although the claim recites that the “generating” is performed “using a scanner,” Weiss is relied upon for the map of glass attributes being generated using a scanner (See, e.g., Weiss Abstract; 1:55-2:14; 5:33-43; 6:63-8:43).

Additionally, regarding the motivation to combine Haegele with Bertranou, appellant states that Bertranou does not provide any type of catalog, so the motivation to combine Haegele with Bertranou would not be applicable to Bertranou because Haegele’s usefulness in customizing a catalog has not shown to be relevant to the claimed invention or to Bertranou. Appellant further states that no rationale has been provided for asserting that the skilled artisan would look to Haegele to solve any problem of the kinds found in Bertranou. Appellant additionally states that because Bertranou relates only to authentication of goods, there would be no reason to combine it with any art relating to such access control, as Bertranou does not teach that the manufacturer and customer are able to access any different subset of the database. Appellant states that the only additional level of access that the manufacturer has is the ability to provide information to the database, while the customer can only retrieve information from the database.
Examiner notes that Bertranou is directed to a catalog as the label-item database of Bertranou stores information about items manufactured for purchase (Bertranou ¶¶ 46, 59, 62, 65). Additionally, the claimed invention is also directed to a catalog as the claims involve storing information regarding products, in this case sheets of glass, in a database for access by customers of the sheets of glass. Therefore, Haegele’s disclosure of providing different levels of access to a catalog is relevant to both Bertranou and the present claims. Additionally, Bertranou discloses providing a customer with a level of access to information in the database because Bertranou discloses that customers are provided free access to the database, while manufacturers are charged a fee (Bertranou ¶¶ 46, 57, 59, 62, 65). Therefore, the Haegele reference which discloses that a level of access is from among a plurality of different levels of access (Haegele Figure 6, 8; 2:23-40; 3:40-54; 3:55-4:17; 4:43-5:13; 5:34-40; 5:56-6:5) is relevant to Bertranou. One of ordinary skill would be motivated to modify the method of Bertranou in view of Weiss to include a level of access from among a plurality of different levels of customer access, as disclosed in Haegele, in order to allow a catalog to be customized based on the buyer, such as by providing access to different products or different prices based on the buyer’s role (Haegele 1:24-2:10). Examiner further notes that the claim does not require that the “plurality of different levels of customer access” provide access to different subsets of the database. Nevertheless, Haegele also teaches providing access to different subsets of data (Haegele Figure 6, 8; 2:23-40; 3:40-54; 3:55-4:17; 4:43-5:13; 5:34-40; 5:56-6:5).

Appellant also states that Haegele does not teach the step of “providing, by the computer system, a customer with a level of access to information in the database; and providing, by the computer system, access to at least part of the map of glass attributes of sheets of glass selected from among the plurality of sheets of glass, wherein the access is based on the level of access provided to the customer from among a plurality of different levels of customer access.”
Examiner notes that Bertranou discloses providing, by the computer system, a customer with a level of access to information in the database and providing, by the computer system, access to at least part of the attributes of the items selected from among the plurality of items, wherein the access is based on the level of access provided to the customer, because Bertranou discloses that customers are provided free access to the database, while manufacturers are charged a fee (Bertranou ¶¶ 46, 57, 59, 62, 65). Therefore, Bertranou provides a customer with “a level of access to information in the database” and provides access to the attributes of the items based on this level of access. Although Bertranou does not disclose that the items are sheets of glass or that the attributes are a map of glass attributes, Weiss discloses that the items are sheets of glass and that the attributes are a map of glass attributes (Weiss Abstract; 1:55-2:14; 5:33-43; 6:63-8:43). Additionally, although Bertranou in view of Weiss does not disclose that that the level of access is from among a plurality of different levels of customer access, Haegele discloses a level of access is from among a plurality of different levels of customer access because Haegele disclose that a buyer’s attributes are used to determine the buyer’s hierarchical level, and the buyer is provided with access to those items in a catalog that do not exceed the buyer’s hierarchical level (Haegele Figure 6, 8; 2:23-40; 3:40-54; 3:55-4:17; 4:43-5:13; 5:34-40; 5:56-6:5). Therefore, the combination of Bertranou, Weiss, and Haegele render these limitations obvious.

Appellant states Bertranou is not in the same field of endeavor as the claimed invention because no skilled artisan would look to Bertranou to solve any problems in scanning and mapping defects in glass. Appellant further states that the rejection is based on improper application of hindsight because Weiss’s teaching is not applicable to any problem present in Bertranou and the motivation to combine is not relevant to Bertranou.
Examiner notes, however, that the present claims are directed to generating and storing attributes of a product in a database and providing a customer with access to the database. Although the product in these claims is a glass sheet and the attributes are characteristics related to defects in the glass sheets, the claims remain directed to gathering and storing attributes of the product, and providing a customer with access to this information. The type of information stored in the database does not affect the database itself. Therefore, because Bertranou is also involves a database for recording and providing information regarding a product to customers, it is applicable to the present claims. 
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Additionally, because Weiss involves generating and recording information regarding glass sheets that may be used to determine whether a sheet of glass would be acceptable to a customer, Weiss provides certain types of attributes or information regarding a product. Weiss is therefore applicable to Bertranou because Bertranou also involves a database for recording and providing information regarding a product to customers. One of ordinary skill in the art would have been motivated to modify the method of Bertranou to include information about sheets of glass, where the attributes are a map of glass attributes generated by using a first scanner, where the map of glass attributes comprises a size of a defect, a position of a defect, a type of a defect, density of defects, or a severity criterion of a defect, or any combination thereof, as disclosed in Weiss, in order to record information that may be used to determine whether a sheet of glass would be acceptable to a customer (Weiss 1:16-25; 5:33-43; 7:50-67).

Appellant also states that the specific attributes are not nonfunctional descriptive material because they are related to the scanner, which has to perform the received generating a map of the attributes, and they are related to the glass that has been scanned. 
Examiner notes, however, that although the “generating” function is performed by the scanner,  the description of the particular attributes describes characteristics of the data output by the scanner, rather than any function performed by the scanner, as the claim does not recite any particular manner in which scanning is performed for each type of attribute, but rather describes the generated data as containing these attributes. Also, the claims do not recite any steps or functions that process these attributes to cause the computer to perform operations based on them. Therefore, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)). Nevertheless, examiner notes that these limitations are taught by Weiss (See, e.g., Weiss 1:48-53; 2:7-15; 5:33-43; 7:18-8:43).

Regarding claim 17, appellant states that the rationale for combining Ogawa has not been shown to have any relevance to any problem recognized in Bertranou, and that Weiss’s second scanner has not been shown to have any relevance to the “scanning” step of claim 18.
Examiner notes that Bertranou discloses a database for recording and providing information regarding a product to customers and Haegele discloses providing access to a catalog or database of product information to a customer based on different levels of access (Haegele Figure 6, 8; 2:23-40; 3:40-54; 3:55-4:17; 4:43-5:13; 5:34-40; 5:56-6:5), while Weiss provides certain types of attributes or information regarding a product to a customer, where the products are glass sheets and the attributes are specific to glass sheets, because Weiss involves a glass inspection system that generates and records information regarding glass sheets that may be used to determine whether a sheet of glass would be acceptable to a customer (See, e.g., Weiss 1:16-25, 48-53; 2:7-15; 5:33-43; 7:18-8:43). Weiss also discloses that Weiss’ glass inspection system can be used in-line with manufacturing processes (See Weiss 7:11-12). Ogawa is relevant to the combination of Bertranou, Weiss, and Haegele because Ogawa also relates to collecting information about a glass sheet, as Ogawa discloses a manufacturing system that coats a glass sheet, tests the quality, and records information regarding the glass sheet (Ogawa ¶¶ 52-71, 78). One of ordinary skill in the art would have been motivated to modify the method of Bertranou in view of Weiss and Haegele to include applying a coating on each of the plurality of sheets of glass, as disclosed in Ogawa, in order to allow for a coating process to be controlled and for errors in the coating process, such as an uneven coating, to be detected (Ogawa ¶¶ 5, 12-14). Additionally, regarding claim 18, Weiss discloses the use of a second scanner because Weiss discloses the use of multiple cameras to detect characteristics of a glass sheet (Weiss 5:15-34; 6:31-33, 40-46). Although Weiss does not disclose the use of the second scanner is specifically to update the map of glass attributes with information associated with the coating, Ogawa does disclose this feature because it discloses using a scanner to scan sheets of glass and update a map of glass attributes with information associated with the coating (Ogawa ¶¶ 63-71). Therefore, the combination of Weiss and Ogawa renders obvious the limitation of “scanning, using a second scanner, each of the plurality of sheets of glass and updating the map of glass attributes with information associated with the coating” recited in claim 18.

Regarding claim 20, appellant states that the rationale for combining Aldrich has not been shown to have any relevance to any problem recognized in Bertranou’s system for verifying authenticity of an item as modified by Weiss and/or Haegele.
Examiner notes that Bertranou discloses a database for recording and providing information regarding a product to customers, Haegele discloses providing access to a catalog or database of product information to a customer based on different levels of access (Haegele Figure 6, 8; 2:23-40; 3:40-54; 3:55-4:17; 4:43-5:13; 5:34-40; 5:56-6:5), and Weiss provides certain types of attributes or information regarding a product to a customer, where the products are glass sheets and the attributes are specific to glass sheets (See, e.g., Weiss 1:16-25, 48-53; 2:7-15; 5:33-43; 7:18-8:43). Like Weiss, Aldrich deals with a portion of the supply chain that provides glass sheets to customer. Weiss involves gathering information regarding characteristics of a glass sheet so that a customer can determine whether a sheet of glass would be acceptable (See, e.g., Weiss 1:16-25; 5:33-43; 7:50-67), while Aldrich involves the portion of the supply chain that delivers the glass sheets to customer and allows a customer ease of selection between glass sheets being shipped (See, e.g., Aldrich Abstract; 2:8-48). One of ordinary skill in the art would have been motivated to modify the method of Bertranou in view of Weiss and Haegele to include arranging the plurality of sheets of glass as a stack of sheets of glass, as disclosed in Aldrich, in order to allow for shipment of the glass sheets in a manner that would allow the customer ease of selection between the panes being shipped while reducing the risk of glass breakage (Aldrich 2:8-12).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.